      Case 20-33163 Document 1483 Filed in TXSB on 12/14/20 Page 1 of 2




               IN THE UNITED STATED BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION                               ENTERED
                                                                          12/14/2020
IN RE:                           §
CEC ENTERTAINMENT, INC., et al   §          CASE NO: 20-33163
                                 §
PETER PIPER TEXAS, LLC           §          CASE NO: 20-33162
                                 §
PETER PIPER, INC.                §          CASE NO: 20-33164
                                 §
BHC ACQUISITION CORPORATION      §          CASE NO: 20-33165
                                 §
CEC ENTERTAINMENT CONCEPTS, L.P. §          CASE NO: 20-33166
                                 §
CEC ENTERTAINMENT HOLDINGS,      §          CASE NO: 20-33167
LLC                              §
                                 §
CEC ENTERTAINMENT                §          CASE NO: 20-33168
INTERNATIONAL, LLC               §
                                 §
CEC ENTERTAINMENT LEASING        §          CASE NO: 20-33169
COMPANY                          §
                                 §
CEC LEASEHOLDER, LLC             §          CASE NO: 20-33170
                                 §
CEC LEASEHOLDER #2, LLC          §          CASE NO: 20-33171
                                 §
HOSPITALITY DISTRIBUTION         §          CASE NO: 20-33172
INCORPORATED                     §
                                 §
PETER PIPER HOLDINGS, INC.       §          CASE NO: 20-33173
                                 §
PETER PIPER MEXICO, LLC          §          CASE NO: 20-33174
                                 §
QUESO HOLDINGS INC.              §          CASE NO: 20-33175
                                 §
SB HOSPITALITY CORPORATION       §          CASE NO: 20-33176
                                 §
SPT DISTRIBUTION COMPANY, INC.   §          CASE NO: 20-33177
                                 §
TEXAS PP BEVERAGE, INC.,         §          CASE NO: 20-33178
                                 §          Jointly Administered Order
       Debtors.                  §
                                 §          CHAPTER 11

1/2
       Case 20-33163 Document 1483 Filed in TXSB on 12/14/20 Page 2 of 2




               ORDER DENYING DEBTORS’ MOTION FOR ORDER
             AUTHORIZING DEBTORS TO ABATE RENT PAYMENTS
           AT STORES AFFECTED BY GOVERNMENTAL REGULATIONS

      For the reasons set forth in the Court’s accompanying Memorandum Opinion, the Debtors’
Abatement Motion (ECF No. 487) is denied as to:

   •   CBL & Associates Management, Inc., lessor of the Debtor’s venue located in Greensboro,
       North Carolina;

   •   Hovde Family Investments, LLC, lessor of the Debtors’ venue located in Spokane,
       Washington;

   •   Lynnwood Public Facilities District, lessor of the Debtors’ venue located in Lynnwood,
       Washington;

   •   Granada Hills Partners, LLC, lessor of the Debtors’ venue located in Granada Hills,
       California;

   •   Portal Plaza LP, lessor of the Debtors’ venue located in Cupertino, California; and

   •   South Bay SPE, LLC, lessor of the Debtors’ venue located in National City, California.



        SIGNED 12/14/2020


                                                   ___________________________________
                                                                 Marvin Isgur
                                                        United States Bankruptcy Judge




2/2
